20-3204
     Lemrabott v. Garland
                                                                                BIA
                                                                      Christensen, IJ
                                                                      A201 118 118

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL
RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the 12th
 4   day of January, two thousand twenty-two.
 5
 6   PRESENT:
 7             SUSAN L. CARNEY,
 8             STEVEN J. MENASHI,
 9             MYRNA PÉREZ,
10                  Circuit Judges.
11   _____________________________________
12
13   MOHAMED SALEM AHMED AHMED
14   LEMRABOTT,
15              Petitioner,
16
17             v.                                           20-3204
18   MERRICK B. GARLAND, UNITED STATES
19   ATTORNEY GENERAL,
20             Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Kareem El Nemr, Esq., Astoria, NY.
24
25   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
26                                     Attorney General; Carl McIntyre ,
27                                     Assistant Director; Kevin J. Conway,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1           UPON DUE CONSIDERATION of this petition for review of a Board

2    of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

3    ADJUDGED, AND DECREED that the petition for review is DENIED.

4           Petitioner Mohamed Salem Ahmed Ahmed Lemrabott, a citizen of

5    Mauritania, seeks review of a 2020 decision of the BIA affirming

6    a 2018 decision of an Immigration Judge (“IJ”) denying a waiver of

7    inadmissibility and his application for adjustment of status. In

8    re Mohamed Salem Ahmed Ahmed Lemrabott, No. A 201 118 118 (B.I.A.

9    Aug. 26, 2020), aff’g No. A201 118 118 (Immig. Ct. N.Y. City Aug.

10   9, 2018). We assume the parties’ familiarity with the underlying

11   facts and procedural history and refer to them only as necessary

12   to explain our decision to deny the petition.

13          To adjust to lawful permanent resident status, a noncitizen

14   must show that he is admissible to the United States. 8 U.S.C.

15   § 1255(a)(2). A noncitizen is inadmissible if he “by fraud or

16   willfully misrepresenting a material fact, seeks to procure (or

17   has sought to procure or has procured) a visa, other documentation,

18   or admission into the United States or other benefit provided under

19   this    chapter.”   Id.   § 1182(a)(6)(C)(i).   The   agency   has   the

20   discretion to waive that basis of inadmissibility if, in relevant

21   part, the noncitizen is the spouse of a U.S. citizen, and the

22   noncitizen shows that “refusal of admission to the United States




                                        2
1    . . . would result in extreme hardship to the citizen . . . spouse.”

2    Id. § 1182(i)(1).

3          Because the BIA expressly adopted the findings of the IJ, we

4    review the IJ’s decision. See Mei Chai Ye v. U.S. Dep’t of Justice,

5    489 F.3d 517, 523 (2d Cir. 2007). Our jurisdiction to review the

6    denial of a waiver and the denial of adjustment of status is

7    limited to constitutional claims and questions of law. 8 U.S.C.

8    §§ 1182(i)(2), 1252(a)(2)(B)(i), (D).

9          In denying his application for adjustment of status, the IJ

10   concluded that Lemrabott was inadmissible because he made willful

11   misrepresentations      in   his    previous   applications   for    a    non-

12   immigrant visa and for asylum, and that Lemrabott was not eligible

13   for a waiver of inadmissibility because he had not demonstrated

14   extreme hardship to his U.S. citizen spouse. On appeal to the BIA,

15   Lemrabott argued that the IJ erred in finding that his wife would

16   not suffer extreme hardship should he be removed, but he did not

17   challenge the IJ’s determination that he was inadmissible.

18         In    contrast,   Lemrabott     now   contends   that   he    was    not

19   inadmissible, and thus required no waiver, because he withdrew his

20   asylum application and the misrepresentations included in the

21   application were not material. As the government argues, Lemrabott

22   did   not     exhaust    this      challenge   to   the   inadmissibility

23   determination before the agency. Accordingly, we do not reach the

                                            3
1    question   of   Lemrabott’s   inadmissibility   because,   when   the

2    government raises the petitioner’s failure to exhaust, our review

3    is limited to issues raised before the BIA. Lin Zhong v. U.S. Dep’t

4    of Justice, 480 F.3d 104, 107 n.1, 118-22 (2d Cir. 2007). Because

5    Lemrabott raises no other arguments in his petition, he provides

6    no basis for this Court to disturb the BIA’s decision.

7         For the foregoing reasons, the petition for review is DENIED.

 8                                   FOR THE COURT:
 9                                   Catherine O’Hagan Wolfe,
10                                   Clerk of Court




                                      4